Citation Nr: 0118935	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-07 971	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for residuals of a low back injury, to 
include a herniated disc.  

2.  Entitlement to service connection for residuals of a 
collarbone injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from November 23, 1973 to May 6, 1974, from August 17, 
1974 to August 31, 1974, from May 31, 1975 to June 14, 1975, 
from August 14, 1976 to August 28, 1976, and from June 11, 
1977 to June 25, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision, which reopened and 
denied the veteran's claim of entitlement to service 
connection for a low back injury, to include a herniated 
disc.  In the same rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
residuals of a collarbone injury.  This appeal was previously 
before the Board and was remanded to the RO in October 1999.  
The appeal is once again before the Board.

It is noted that the RO's August 1997 determination to reopen 
the veteran's claim on the basis that sufficient new and 
material had been submitted is not binding on the Board.  The 
Board too, must make an independent determination as to 
whether evidence has been submitted, which is both new and 
material to reopen the claim; thus, the following decision 
contains such a determination.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (holding that a Board reopening is unlawful when new 
and material evidence has not been submitted). 

Additionally, in the Board's October 1999 decision, the 
veteran's claim of entitlement to service connection for 
residuals of a left forearm injury was denied.  However, in 
light of the fact that the Board denied that claim on the 
basis that it was not well-grounded, the veteran and his 
representative are hereby advised that said claim may be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).  Therefore, this matter is 
referred to the RO for appropriate action.

It is also noted that in March 1997, the veteran submitted a 
claim of entitlement to a permanent and total disability 
rating for pension purposes.  Currently, this claim remains 
unadjudicated.  Therefore, this matter is also referred to 
the RO for appropriate action.

Lastly, the Board notes that recent VA correspondence, which 
was sent to the veteran, has been returned to sender.  This 
matter is additionally referred to the RO.

The Board's decision on the veteran's application to reopen 
his claim for service connection for residuals of a low back 
injury is set forth below; the reopened claim, together with 
his claim of entitlement to service connection for residuals 
of a collarbone injury, will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1976 denied the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury.  This was a final 
disallowance of this claim.

2.  Evidence received since the April, 1976 decision, 
considered alone or in conjunction with the evidence 
previously of record, is so significant that it must be 
considered (with the other evidence of record) to fairly 
decide the merits of the claim of service connection for a 
low back injury, to include a herniated disc.


CONCLUSIONS OF LAW

1.  The RO's April, 1976, rating decision, which denied 
service connection for residuals of a low back injury, to 
include a herniated disc, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  Evidence submitted in support of the veteran's 
application to reopen his claim of entitlement to service 
connection for residuals of a low back injury, to include a 
herniated disc, is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Under the laws administered by the VA, service connection 
will be granted if it is shown that a particular disease or 
injury resulting in disability was incurred or aggravated 
during active duty or active duty for training.  38 U.S.C.A. 
§§ 101(2), (16), (24), 1110, 1131; 38 C.F.R. § 3.303.  Active 
military service is defined, in part, as active duty and any 
period of active duty for training (ACDUTRA) during which an 
individual is disabled or dies from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  In addition, service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2000).

In an April 1976 decision, the RO denied the veteran's claim 
of entitlement to service connection for a low back 
disability.  This decision was based on the RO's finding that 
there was no medical evidence showing the veteran was ever 
treated for a low back condition in service.  In addition, 
the RO found that the evidence did not show that the 
veteran's low back condition was incurred or aggravated 
during ACDUTRA.  Nor, did the evidence show that the 
condition currently exists.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's April 1976 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated April 1976.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Factual Background

In this particular case, the newly submitted evidence 
includes reports of inpatient and outpatient treatment at 
various medical facilities, in addition to a copy of the 
veteran's lumbar computed axial tomography (CAT) scan 
administered in January 1997, and two copies of photographs 
of the veteran taken in Paris and Germany.

A report of outpatient treatment at the VAMC in Boise, Idaho, 
dated September 22, 1996, indicates the veteran presented for 
treatment with complaints of increased lower back pain.  It 
was noted that the veteran reported a history of having had 
low back pain since his military service in 1974.  He took 
various medications for this condition.  At the time of this 
visit, his increased back pain was attributed to moving 
boxes.  Treatment included rest and medication.

Shortly thereafter, in November 1996, the veteran was seen to 
refill his pain medication.  At this time, the veteran 
reported having suffered trauma to his shoulders and back in 
1975 and 1984.  In regards to the veteran's medical history, 
it was noted that for the past ten years, he experienced pain 
in the small of his back, numbness and tingling down his left 
leg.  After physical examination of the veteran, the examiner 
assessed that the veteran had chronic low back pain 
exacerbation without changes in the neurostatus.

A CAT scan of the veteran's lumbar spine taken in January 
1997, revealed degenerative changes at L5-S1 with bilateral 
foraminal stenosis and a small left paracentral calcified 
disk protrusion.

Treatment reports from the Idaho Neurological Institute, 
dated February 14, 1997, through February 28, 1997, indicate 
the veteran was seen for a neurological examination, which 
subsequently resulted in surgery for the removal of a 
calcified disc.  Prior to his surgery, the veteran reported a 
history of having sustained an injury to his back in the 
military.  He also reported a history of shoulder surgeries.  
He further indicated that in the 1970's he was also involved 
in a motor vehicle roll over accident, which re-injured his 
back.  In addition, he made reference to an early 1990s 
accident, which occurred in his garage and involved lumber, 
which fell on him.  Lastly, the veteran advised that he was 
currently unemployed due to his shoulder and as such, was 
subsequently receiving social security.

Additional treatment reports from the Boise Idaho VAMC, which 
were dated January 1997 through October 1997, indicate the 
veteran received on going treatment primarily for urology 
problems; however, he also presented for treatment on various 
occasions with complaints of low back pain, which he advised 
were not resolved by his previous back surgery.  The veteran 
continued to relate his low back pain to service.

Lastly, in May 1998, the veteran submitted two photographs of 
himself and others, which were taken in Paris and Germany, 
presumably while in service.

Analysis

Based on a review of the two photographs, which were 
submitted subsequent to the RO's final decision in April 
1976, the Board finds that new and material evidence has not 
been presented.  While the photographs are new, in that they 
were not considered in April 1976, they are not material as 
they merely evidence he was in Paris and Germany.  The 
photographs put forth no probative evidence as to whether the 
veteran sustained a low back injury during or prior to 
ACDUTRA.

On the other hand, based on a review of all the above-
referenced medical evidence, which was submitted subsequent 
to the RO's final decision in April 1976, the Board does find 
that new and material evidence has been presented.  The 
aforementioned treatment reports concerning the veteran's 
lower back are new, as they were not previously of record, 
nor previously considered by the RO in April 1976.  The 
reports are also material as they evidence the veteran's 
current low back condition, which the lack thereof was among 
the basis of the RO's denial in 1976.  Consequently, the 
newly submitted evidence in this case is sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a low back injury, to include a herniated disc.  This 
evidence must be considered in light of all the evidence, 
both old and new, in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
low back injury, to include a herniated disc.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim for service connection for 
residuals of a low back injury, to include a herniated disc, 
is reopened.







ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury, to include a herniated disc, 
is reopened; the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
for service connection for residuals of a low back injury, to 
include a herniated disc, as well as his claim for service 
connection for residuals of a collarbone injury, must be 
remanded for additional development and adjudication.

The veteran contends that he sustained injuries to both his 
back and collarbone as the result of a log having fallen on 
him during basic training.

In this regard, the Board observes that recently enacted 
legislation has enhanced VA's duty to assist a veteran in 
developing the facts pertinent to his or her claim and 
expanded the duty to notify the veteran and his or her 
representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA"); Veterans Benefits and Health Care Improvement Act 
of 2000, Pub.L.No. 106-419, § 104 (2000).

More specifically, this legislation requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
VCAA at § 3 (to be codified at 38 U.S.C. § 5103A)..

With regards to this particular case, the veteran has brought 
forth medical evidence of disabilities of the low back and 
shoulder, possibly manifested by an in-service injury.  A VA 
medical report indicates that in November 1996, the veteran 
reported that he suffered trauma to his shoulders and back in 
1975 and 1984.  Other treatment reports, dated in 1996 and 
1997, also reflect that the veteran has consistently reported 
a history of low back pain, which he relates to service.  A 
treatment report from the Idaho Neurological Institute 
indicates the veteran's low back condition subsequently 
resulted in surgery for the removal of a calcified disc.  In 
regards to the residuals of a collarbone injury, the veteran 
advised that he was currently unemployed due to his shoulder 
and as such, was subsequently receiving social security.

Based on the veteran's reported medical history in 
conjunction with his VAMC reports evidencing treatment for 
persistent symptoms, VA's duty to assist has been triggered.  
In this regard, a VA examination is subsequently necessary in 
order to obtain sufficient medical evidence for VA to make a 
determination on the veteran's claims.  See Falzone v. Brown, 
8 Vet. App. 398, 404-04 (1995); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
In particular, an examination is warranted to assist in 
resolving the etiology and date of onset of any low back and 
collarbone disability the veteran may currently have.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  If any such records 
are unavailable, the reasons for the 
unavailability should be documented in 
accordance with the proper procedures 
under the Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
an appropriate specialist in order to 
determine the nature, severity, and 
etiology of any low back and collarbone 
disabilities he may have.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner must have an 
opportunity to review the entire claims 
folder, to include the veteran's service 
medical records and a copy of this 
remand.  After reviewing the available 
medical records and examining the 
veteran, the examiner should respond 
specifically to each of the following 
item/s:

(a.)  Are there medical findings 
indicating the veteran has a current low 
back, and/or collarbone disability?

(b.)  If so, based on an assessment of 
the entire record, what is the date of 
onset of such conditions?

(c.)  If the veteran does have a current 
low back and/or collarbone disability, 
and if it is determined that he had these 
conditions when he began active duty for 
training, did such disabilities increase 
in severity beyond the normal progression 
of such conditions (i.e. were they 
aggravated) during his period of active 
duty for training?

(d.)  The examiner should comment on 
whether it is at least as likely as not 
that any low back and/or collar 
disability is etiologically related to 
the veteran's active duty for training.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

5.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claims for 
entitlement to service connection for a 
low back disability, to include a 
herniated disc and entitlement to service 
connection for residuals of a collarbone 
injury.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

